Citation Nr: 0633610	
Decision Date: 10/30/06    Archive Date: 11/14/06

DOCKET NO.  03-07 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a back and left 
shoulder condition.

2.  Entitlement to a compensable rating for a right foot 
disability prior to March 4, 2003, and a rating higher than 
10 percent as of that date.

3.  Entitlement to a compensable rating for a left foot 
disability prior to March 4, 2003, and a rating higher than 
10 percent as of that date.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from January 1978 to 
January 2000, including a tour in the Southwest Asia Theater 
of operations during the Persian Gulf War.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a February 2002 rating determination of the Washington, 
D.C., Department of Veterans Affairs (VA) Regional Office 
(RO).  In July 2002, the veteran's claims file was 
transferred to the RO in Columbia, South Carolina.  And in a 
May 2003 decision, that RO granted higher, 10 percent, 
ratings for the veteran's bilateral foot disability - 
retroactively effective from March 4, 2003.  This effective 
date for the higher ratings, however, does not extend back to 
the date of receipt of his claim for higher ratings, so the 
issue now on appeal is whether he is entitled to compensable 
ratings prior to March 4, 2003, and ratings higher than 10 
percent as of that date.  See, e.g., AB v. Brown, 6 Vet. App. 
35, 39 (1993) (a veteran is presumed to be seeking the 
highest possible rating, for all time periods at issue, 
unless he expressly indicates otherwise).  He also has a 
claim for service connection concerning his back and 
left shoulder.

In March 2004, the veteran requested a hearing before a 
hearing officer at the RO.  He was scheduled for a May 2004 
hearing, but he withdrew his request for the hearing that 
same month.

In December 2004, the Board remanded this case to the RO via 
the Appeals Management Center (AMC) in Washington, DC, for 
further development and consideration.  There were two 
additional issues on appeal at that time, one concerning the 
veteran's purported entitlement to service connection for an 
undiagnosed illness manifested by memory loss and the other 
pertaining to his purported entitlement to service connection 
for hearing loss.  In its December 2004 remand, the Board 
instructed the RO to provide him VA examinations to determine 
whether his claimed conditions were related to his military 
service, including undiagnosed illness attributable to his 
service specifically in the Persian Gulf War.

In March 2005, the veteran underwent a VA psychiatric 
examination resulting in a diagnosis of depressive disorder.  
And later that month, after reviewing the claims file - 
including the report of that psychiatric evaluation, a 
different VA examiner opined that the veteran's memory 
problems were as likely as not related to his diagnosed mood 
disorder.  In a supplemental opinion provided in November 
2005, the March 2005 VA examiner specifically indicated the 
veteran's depressive disorder was related to his Persian Gulf 
service.  So in a subsequent May 2006 rating decision, the RO 
granted service connection for the depressive disorder and 
assigned a 30 percent rating under Diagnostic Code 9433.

Under the general rating formula for mental disorders set 
forth in 38 C.F.R. § 4.130, the schedular criteria for a 30 
percent rating includes mild memory loss.  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9433 (2006).  Consequently, as the 
veteran's memory loss is compensated for in the award of the 
30 percent rating for his depressive disorder, his claim of 
entitlement to service connection for an undiagnosed illness 
manifested by memory loss effectively has been granted.  
Therefore, this claim is no longer before the Board because 
he has not filed a notice of disagreement (NOD) contesting 
either the initial rating or effective date assigned for this 
condition.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997) (where an appealed claim for service 
connection is granted during the pendency of the appeal, a 
second notice of disagreement must thereafter be timely filed 
to initiate appellate review of the claim concerning the 
compensation level assigned for the disability).

Also in that May 2006 rating decision, the RO granted service 
connection for hearing loss and assigned a 0 percent (i.e., 
noncompensable) evaluation.  The veteran has not appealed 
either the initial rating or effective date assigned for that 
disability, so that claim also is no longer before the Board.  
Grantham.




FINDINGS OF FACT

1.  Competent medical evidence does not indicate the 
veteran's back and left shoulder condition, degenerative 
joint disease, is related to his military service.

2.  The veteran failed to report for VA examinations 
scheduled in February 2000 to ascertain the severity of his 
bilateral foot condition.  And there is no other medical 
evidence assessing the severity of his bilateral foot 
condition prior to March 4, 2003.  

3.  Since March 4, 2003, the veteran's bilateral foot 
disability has caused moderate functional impairment.  


CONCLUSIONS OF LAW

1.  The veteran's back and left shoulder condition was not 
incurred in or aggravated by service and may not be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).

2.  The schedular criteria are not met for a compensable 
rating for the right foot disability prior to March 4, 2003, 
and a rating higher than 10 percent as of that date onward.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code (DC) 5284 (2006).  

3.  The schedular criteria are not met for a compensable 
rating for the left foot disability prior to March 4, 2003, 
and a rating higher than 10 percent as of that date onward.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, DC 
5284 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. 112, 119-20 (2004).  See, too, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  In this case, the 
veteran was provided notice of the VCAA in August 2001 
(service connection claim) and March 2003 (increased rating 
claims), prior to the initial adjudication of his claims in 
the February 2002 (service connection claim) and May 2003 
(increased rating claims) rating decisions at issue.  The 
record reflects that additional VCAA notices were sent in 
December 2004 and March 2005.  

The VCAA letters summarized the evidence needed to 
substantiate the claim[s] and VA's duty to assist.  They also 
specified the evidence the veteran was expected to provide, 
including the information needed to obtain both his private 
and VA medical treatment records.  In this way, the VCAA 
letters clearly satisfy the first three "elements" of the 
notice requirement.  In addition, the March 2005 letter 
stated:  "If you have any evidence in your possession that 
pertains to your claim, please send it to us."  This 
satisfies the fourth "element".  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements are:  1) 
veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include mention 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted.  Id.  

In the present appeal, the veteran was provided notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection and increased 
ratings, but he was not provided notice of the type of 
evidence necessary to establish a disability rating (in 
response to the service connection claim) or effective date 
(in response to any of the claims, regardless of whether for 
service connection or increased ratings).  [The Board notes 
that the Dingess notice sent in July 2006 concerned unrelated 
issues.]  Despite the inadequate notice provided him on these 
latter two elements, the Board finds no prejudice to him in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran 


has been prejudiced thereby).  This is because, for the 
reasons and bases discussed below, the preponderance of the 
evidence is against his claim for service connection and an 
increased rating, so any questions as to the appropriate 
disability rating (for the service connection claim) or 
effective date to be assigned (for both the service 
connection claim and for higher ratings of already service-
connected disabilities) are rendered moot.  

All relevant evidence necessary for an equitable resolution 
of the issues on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes service 
medical records, VA and private medical records and reports 
of VA examinations addressing the etiology of the claimed 
back and left shoulder disabilities and the current severity 
of the service-connected bilateral foot disability - the 
dispositive issues.  The veteran has not indicated he has any 
further evidence to submit to VA, or which VA needs to 
obtain.  There is no indication there exists any additional 
evidence that has a bearing on this case that has not been 
obtained.  The veteran has been accorded ample opportunity to 
present evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  
See 38 C.F.R. § 3.103 (2006).

Entitlement to service connection for a back and left 
shoulder condition.  

Pertinent Laws and Regulations

Service connection - in general

In general, service connection may be granted for disability 
resulting from a disease or an injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2006).  
Certain diseases, including arthritis, i.e., degenerative 
joint disease, may be presumed incurred in service if shown 
to have manifested to a compensable degree within one year 
after the date of separation from service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2006).  This presumption is rebuttable by probative 
evidence to the contrary.

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2006).

In order to establish service connection for the claimed 
disorder, there must be:  (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Analysis

With respect to Hickson element (1), proof of current 
disability, there are diagnoses on file of degenerative joint 
disease of the cervical spine and left shoulder.  See the 
report of the January 2006 VA examination.

With respect to Hickson element (2), in-service incurrence, 
the service medical records show the veteran was treated for 
back and shoulder pain in May 1989.  The diagnosis was muscle 
strain.  Accordingly, Hickson element (2) also has been 
satisfied as it relates to a relevant injury in service.  
That said, there is no evidence of arthritis (a relevant 
disease) in the veteran's back or left shoulder within the 
one-year presumptive period after service.  See 38 C.F.R. §§ 
3.307, 3.309.  The medical evidence shows that degenerative 
joint disease of the cervical spine and left shoulder was not 
diagnosed until several years later.  

With respect to crucial Hickson element (3), medical nexus, 
there is no medical evidence etiologically linking the 
veteran's back and left shoulder condition with his military 
service that ended several decades prior to the initial 
diagnosis.  In fact, there is persuasive medical evidence to 
the contrary.  The January 2006 VA examiner, after reviewing 
the claims file and conducting a physical examination, 
determined the veteran's cervical spine and left shoulder 
condition was unrelated to his military service.  There is no 
competent medical evidence suggesting otherwise.  


So the claims for a back and left shoulder condition must be 
denied.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000) ("A veteran seeking disability benefits must establish 
. . . the existence of a disability [and] a connection 
between the veteran's service and the disability . . .").  
Also found at Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Since he is a layman, the veteran does not have the necessary 
medical training and/or expertise to link his current back 
and left shoulder condition to service.  See Jones v. Brown, 
7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

In the absence of any medical nexus evidence attributing the 
existing back and left shoulder condition to the veteran's 
military service, a preponderance of the evidence is against 
his claim for service connection.  Accordingly, his appeal 
must be denied.  There is no reasonable doubt to resolve in 
his favor concerning this.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.

Entitlement to a compensable rating for the right foot 
disability prior to March 4, 2003, and a rating higher than 
10 percent as of that date.

Entitlement to a compensable rating for the left foot 
disability prior to March 4, 2003, and a rating higher than 
10 percent as of that date.

For the sake of judicial economy, and because these issues 
involve the application of identical law to similar facts, 
the Board will address these two claims together.



Pertinent Laws and Regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities (Rating Schedule) and are 
intended to represent the average impairment of earning 
capacity resulting from disability.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2006).  All reasonable doubt is 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (2006).

Where the minimum schedular evaluation requires residuals and 
the schedule does not provide a zero-percent evaluation, a 
noncompensable rating will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31 (2006).

Specific rating criteria

The veteran's service-connected right and left foot 
disabilities are evaluated under Diagnostic Code (DC) 5283 
[by analogy to malunion or nonunion of the tarsal or 
metatarsal bones].



Under DC 5283, a 10 percent rating is assigned for moderate 
malunion of or nonunion of the tarsal or metatarsal bones. A 
20 percent rating is assigned for moderately severe malunion 
of or nonunion of the tarsal or metatarsal bones.  
A 30 percent rating is assigned for severe malunion of or 
nonunion of the tarsal or metatarsal bones. With actual loss 
of use of the foot, a 40 percent rating is assigned.  38 
C.F.R. § 4.71a, DC 5283 (2006).

Under DC 5284, a 10 percent rating is assigned for moderate 
foot injuries, a 20 percent rating is assigned for moderately 
severe foot injuries, and a 30 percent rating is assigned for 
severe foot injuries.  With actual loss of use of the foot, 
a 40 percent rating is assigned.  38 C.F.R. § 4.71a, DC 5284 
(2006).

Words such as "moderate" and "severe" are not defined in VA's 
Rating Schedule.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to the end that 
its decisions are "equitable and just".  See 38 C.F.R. § 4.6 
(2006).

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance. 38 C.F.R. § 4.40.  Consideration is to be given to 
whether there is less movement than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity, 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.

Analysis

Assignment of diagnostic code

As noted above, the veteran's service-connected right and 
left foot disabilities are currently rated by analogy to DC 
5283 [malunion or nonunion of tarsal or metatarsal bones].  
After careful review of the record, the Board concludes this 
DC is not the most appropriate, given the character of the 
veteran's disabilities.  DC 5283 is used for rating malunion 
or nonunion of the tarsal or metatarsal bones.  However, the 
medical evidence of record does not indicate there is any 
malunion or nonunion of the bones of the veteran's feet.  
Another DC, 5284 [foot injuries, other], is most appropriate 
given the current state of his disability.  DC 5284 is a 
catchall code and is the only code under the rating schedule 
that will adequately account for the entirety of his 
symptomatology.  See Pernorio v. Derwinski, 2 Vet. App. 625, 
628 (1992); Butts v. Brown, 5 Vet. App. 532, 538 (1993); and 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995) (collectively 
indicating the assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case", and 
that one diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator, however, must be specifically explained).

Much of this distinction here is inconsequential because the 
rating criteria under DCs 5284 and 5283 are essentially 
identical in using the terms "moderate, moderately severe, 
and severe" to describe the extent of resulting functional 
impairment, and since both codes indicate a 40 percent rating 
will be assigned with actual loss of use of the foot.  
Therefore, the same schedular rating will follow regardless 
of which of these DCs are used.  The Board, however, will use 
DC 5284 in rating the veteran's conditions since, on its 
face, this code seems more appropriate.



I.  Compensable rating prior to March 4, 2003

The record reflects that the veteran failed to report for a 
VA examination scheduled in February 2000.  Evidence expected 
from this examination that might have been material to the 
outcome of this claim could not be considered.  Therefore, 
the only medical evidence of record at the time of the April 
2000 rating decision consisted of his service medical 
records.  When a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
See 38 C.F.R. § 3.655 (2006).  The service medical records 
showed he complained of painful calluses ("corns") and that 
conservative treatment was tried with no resolution.  He 
underwent arthroplasties of the fifth digit of the left and 
right foot in April and June 1999, respectively.  Afterwards, 
he continued to seek treatment for pain.  

Since the veteran failed to report for the VA examination 
scheduled in February 2000 to ascertain the severity of his 
bilateral foot condition, there is no medical evidence 
showing more than moderate impairment in either foot.  
The objective clinical findings noted in his service medical 
records are simply insufficient to support compensable 
ratings under either DC 5283 or 5284.  See 38 C.F.R. § 4.31.

II.  Higher than 10 percent from March 4, 2003 onward

As mentioned, in order for a higher disability rating under 
DC 5284, there must be moderately severe impairment of the 
feet, which warrants a 20 percent rating.  Here, though, the 
evidence does not show this level of impairment - even from 
March 4, 2003 onward.  

On VA examination in March 2003, the veteran complained of 
continued pain in the fifth toes of both feet, right greater 
than left.  He stated that he wore larger shoes in order to 
alleviate the pressure on his toes, used inserts for 
protection of the toes, and took anti-inflammatory 
medications on an as-needed basis.  He also complained of 
decreased sensation in his right small toe, especially in 
cold weather.  

Objective physical examination of the right foot revealed 
tenderness to palpation over the small toe at what appeared 
to be the proximal interphalangeal joint (PIP).  The veteran 
said he experienced pain with any motion of this joint.  He 
also had decreased sensation throughout the toe with good 
capillary refill in it.  There was minimal nail on the toe, 
and he stated that his nail had not grown since the time of 
his surgery.  There was no erythema or edema, no swelling, 
and no drainage from the toe.  

On objective physical examination of the left foot, there 
appeared to be no motion at the interphalangeal joint of the 
small toe, but motion throughout the metatarsophalangeal 
(MTP) joint.  There was normal sensation throughout the toe, 
but tenderness to palpation over the dorsal aspect of the 
toe.  There were well-healed surgical scars on both feet.  X-
rays of the feet revealed a mild hallux valgus deformity 
bilaterally.  

A September 2003 VA outpatient treatment records shows the 
veteran was seen for complaint of bilateral foot pain, 
especially on the right.  He indicated that he had to wear 
slippers for pain relief.  

On VA examination in March 2005, the veteran reported that 
his activities were limited due to pain in his feet.  
Objective physical examination of the feet did not show any 
weakened movement, excess fatigability or incoordination.  
However, he did have painful movement upon passive motion of 
both fifth toes at the interphalangeal and MTP joints.  There 
was a callus over the distal aspect of his fifth toe on the 
left foot.  His toes were well perfused.  The examiner stated 
the factor that had the greatest functional impact was pain.  

During his most recent VA examination in January 2006, the 
veteran complained of constant moderate (6 out of 10) pain in 
both feet.  He denied any weakness or fatigability.  Standing 
more than 30 minutes brought on pain and walking more than a 
few yards brought on severe (9 out of 10) pain.  He stated 
this occurred on a daily basis and was partially responsible 
for him losing his teaching job.  Physical examination 
revealed calluses bilaterally at the medial heels that were 
moderate.  


Both great toes had hallux deformities, the right being 20 
degrees and the left being 22 degrees.  The nails were intact 
and clear without thickening and the pulses were 2+.  On 
palpation and ranging of the foot, there was no restricted 
motion or painful motion.  There was tenderness at the first 
MTP joints bilaterally.  There was no abnormal weight 
bearing, weakness or instability and his gait was within 
normal limits.  The diagnoses were bilateral hammertoes of 
the fifth toes with surgical corrections and bilateral hallux 
valgus of both feet.  The examiner stated the condition was 
moderate.  

In reviewing the evidence of record, the Board finds that the 
veteran's bilateral foot disability picture does not meet the 
criteria for higher evaluations under DC 5284.  While the 
Board considers his reports of chronic pain very credible, 
indeed even objectively confirmed on VA examination, this 
complaint alone does not raise the severity of his disability 
to the more than moderate level.  That is to say, he does not 
have sufficient impairment to conclude his disability is 
moderately severe or severe.  Despite his complaints (again, 
which mostly amount to chronic pain), the record does not 
reflect an extensive history of treatment for his feet.  In 
addition, the most recent VA examination in January 2006 
found no restricted or painful motion of the feet.  He had a 
normal gait, and the VA examiner described the disabilities 
as moderate.  Although as alluded to the word "moderate" is 
not defined in VA regulations, "moderate" is generally 
defined as "of average or medium quality, amount, scope, 
range, etc."  Webster's New World Dictionary, Third College 
Edition (1988), 871.  The veteran's current 10 percent 
ratings presume he has moderate disability, so of this type 
mentioned.

There is no evidence of the type pathology, however, 
indicative of moderately severe or severe foot impairment.  
The report of the March 2005 VA examination indicates that 
physical evaluation of the veteran's feet did not show any 
weakened movement, excess fatigability or incoordination, 
while the January 2006 VA examination found no weakness or 
instability.  So there is no additional pathology other than 
his pain.  See Deluca, citing 38 C.F.R. §§ 4.40, 4.45 and 
4.59.

For these reasons and bases, the Board concludes the 
preponderance of the evidence is against the claims.  The 
benefits sought on appeal are accordingly denied.

The Board notes, parenthetically, that the veteran has not in 
connection with this appeal indicated, nor presented evidence 
to support the premise, that his service-connected right and 
left foot disabilities have caused marked interference with 
his employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b) (2006) [extra-schedular 
rating criteria].  His sole contention is that his service-
connected disabilities warrant higher ratings on a schedular 
basis.  And in the absence of some credible indication of 
these type special circumstances, the Board does not have to 
refer this case to the Director of VA's Compensation and 
Pension Service (or other appropriate authority) for extra-
schedular consideration.  See, e.g., Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The claim for service connection for a back and left shoulder 
condition is denied.  

The claim for a compensable rating for the right foot 
disability prior to March 4,  2003, and a rating higher than 
10 percent as of that date, is denied. 

The claim for a compensable rating for the left foot 
disability prior to March 4, 2003, and a rating higher than 
10 percent as of that date, is denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


